 

EXHIBIT 10.10

 

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") is made and entered into effective as of
the __1st___  day of  ______April______, 2010, (the Effective date”) by and
between Ronald E. Carter   hereinafter referred to as ("Employee") and
REVOLUTIONARY CONCEPTS, INC., a  Nevada corporation having offices at 13850
Ballantyne Corporate Place, Charlotte, NC 28277 hereinafter referred to as the
(“Employer”).

 

WHEREAS, Employer and Employee desire to set forth the terms and conditions of
Employee's employment as President and CEO of Employer in an employment
agreement, and Employee is willing to perform such services for Employer under
the terms and conditions set forth below; and

 

WHEREAS, Employer wishes to retain the services of Employee and encourage him to
remain employed with Employer and Employer wishes for Employee to remain with
Employer;

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants,
understandings and agreements contained herein and for other good and valuable
information, the receipt and adequacy of which is hereby acknowledged, Employee
and Employer agree as follows:

 

SECTION 1: EMPLOYMENT

 

Employer agrees to employ Employee and Employee agrees to accept employment with
Employer, subject to the terms and conditions of this Agreement. Employer’s
employment under this Agreement shall be effective as of the “Effective Date”
of this Agreement and shall continue uninterrupted, unimpeded and perpetually
until the Employee resigns, retires or is terminated in accordance with Section
5 of the “Agreement”.

 

 

Section 2: DUTIES and RESPONSIBILITIES

 

(a)   Position: Employee shall devote his employment time, efforts, skills and
attention exclusively to his employment as President and Chief Executive
Officer; provided, however, that to the extent the following activities do not
materially interfere or conflict with his duties and responsibilities hereunder,
Employee may (i) serve as a member of the boards of directors of Revolutionary
Concepts Inc. or other corporations and/or companies (ii) engage in charitable,
civic, educational and religious affairs. Employee shall have such powers and
authority with respect to the management of the Employer’s business, consistent
with his position hereunder as shall be determined by the Board and the bylaws
of the Employer. Employee shall report to and shall be subject to the direction
and control of the Employer’s Board of Directors.

 

(b)   Board of Directors Seat: The Employee shall hold one Board of Directors
seat on the Employers Board of Directors to represent the interest of the
shareholders. The term for the seat on the Board shall be in accordance with the
Resolution of the Board of Directors granting Ronald Carter, inventor of the
technology and founder of the company one (1) board position and one (1) vote on
the Board of Directors of the company for an indefinite period, and upon death,
sickness or a designated successor, the one (1) board position and one (1) vote
will be succeeded by an heir or appointee of Ronald Carter.

 



 

 SECTION 3: COMPENSATON, BENEFITS, and RELATED MATTER

 

(a)    Annual Base Salary. Employer shall pay to Employee a base salary at an
annual rate of Two Hundreed Thousand ($200,000.00) dollars ("Base Salary") per
year, and the same amount or more during each subsequent year.  Such “Base
Salary” to be payable in accordance with Employer’s customary payroll practices
as in effect from time to time  and be payable in equal semi-monthly
installments throughout the year. The annual Base Salary will be reviewed at
least annually and / or more often from time to time as determined by the Board
of Directors, (or the Compensation Committee of such Board), for merit or other
increases and any increase in Employee's annual “Base Salary” rate shall
thereafter constitute the current "Base Salary" for purposes of this
Agreement.  This review for merit or other increases shall occur three months
prior to the end of each year for the express purpose of considering additional
increments to Employee’s Base Salary.  In addition to the merit or other
increases, a minimum of eight (8%) percent annual cost-of-living allowance
increase to the annual Base Salary will be provided to Employee.

 

(b) Salary Bonus. Employee shall be entitled to receive an annual incentive
salary equal to five (5%) percent of the Employer’s net profit generated during
the term of this Agreement. Net profit shall be calculated as gross revenues
minus direct costs to third parties, inclusive of Employer’s overhead expenses,
prior to any income taxes. The “Salary Bonus” shall be paid to Employee on a
monthly or quarterly basis, based on Employers ability to pay. The payment of
any “Salary Bonus” will not alter Employee’s entitlement to, or the amount of
any severance or other payment Employee is entitled to under any other plans,
policies or arrangements of the Company.  For purposes of clarification and
without limiting the preceding sentence, the “Salary Bonus shall not be
considered in the computation of Employees other Bonuses,  or part of Employees
“Base Salary” and, more generally, in the determination of the payments, if any,
that Employee may be entitled to pursuant to the terms of an Employees Severance
Agreement.

 

(c)    Equity Awards. Employee will be eligible to participate in Employer’s
current or future  equity participation programs to acquire options or equity
incentive compensation units in the common stock of Employer, subject to and in
accordance with the following contingencies: (1) approval by Employer's Board of
Directors (the “Board”)  (2) Employee’s execution of documents requested by
Employer at the time of grant, and  (3)  in accordance with the policies,
procedures and practices from time to time of Employer for granting such options
or equity incentive compensation units.

(d)   Equity Incentive: Employer shall grant and issue to the Employee (at no
cost) an equity ownership position of Ten Percent (10%) of the Employers
outstanding shares of company stock, and the Agreement for the grant of the
stock shall include anti-dilution provisions for stock splits. The stock shares
granted to the Employee shall be non-refundable and irrevocable, and transferred
to the Employee’s tax deferred retirement account. The vesting of the
equity/stock certificates shall be as directed by the Employee. The share
certificates shall be issued annually if the Employee’s equity position is below
Ten Percent (10%) of the Employers total outstanding shares.

 

(d) Bonus Incentive Plan. Employee is eligible to receive a bonus based upon
individual and company performance as determined by the Employer in its sole
discretion. The bonus may be paid on a monthly or quarterly basis, using the
following criteria, to arrive at their decision; increase in revenue, earnings,
cash flow, debt reduction; economic value  added, return on net assets, return
on stockholders’ equity, return on assets, return on capital, stockholder
returns, return on sales, gross or net profit margin, productivity, expense,
margins, operating efficiency, objective measures of customer satisfaction,
working capital, financing, earnings per share,  market share, inventory turns,
acquisitions or strategic transactions, or other means of bringing additional
value to the Employer.

 

  (e) Expense Reimbursements. During the term of this Agreement, the Employer
shall pay or reimburse Employee for the full cost of the use of an automobile
that is mutually agreeable to the Employer and Employee. The Employer shall also
pay or reimburse Employee for all reasonable travel, entertainment,
subscriptions, professional dues and other reasonable expenses incurred by
Employee during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such professional/
business clubs, organizations, civic associations and societies as Employee and
the Board shall mutually agree are necessary and appropriate in connection with
the performance of his duties under this Agreement, upon presentation to the
Employer of an itemized account of such expenses in such form as the Employer
may reasonably require.

 

(f)   Retirement and Benefit Plans. During employment, Employee shall be
entitled to participate in and Employer agrees to provide all retirement and
benefit plans at no cost to Employee including: retirement plans with immediate
and full (100%) vesting; Comprehensive health and major medical health insurance
for Employee and his family; Comprehensive dental insurance for Employee and his
family; Comprehensive vision insurance for Employee and his family;
Comprehensive life insurance; Travel accident insurance; Disability insurance;
Liability insurance and other similar employee welfare benefit arrangements;
including equity-based incentive plans as described in 3(c) above available as
an executive Employee of Employer.

 

(g) Paid Time Off. Employee shall be entitled to paid time off in addition to
holiday and sick time, of not less than six (6) weeks of paid vacation per year
and any unused portion will be carry-forward to subsequent years but not to
exceed eight (8) weeks in any given year.

 

(h)  Indemnification Liability/Insurance. Employee shall be entitled to
indemnification and defense by Employer to the fullest extent permitted by
applicable law, the Articles of Incorporation, and bylaws of Employer. Employer
shall indemnify, defend, and hold Employee harmless from and against any
liability, damages, costs, or expenses (including attorney’s fees), and advance
payments, in connection with any claim, cause of action, investigation,
litigation, or proceeding involving him by reason of his having been an officer,
director, employee, or agent of Employer. The foregoing provision shall not
include liability for acts or omissions which involve intentional misconduct,
fraud, or a knowing violation of the law. Employer also agrees to maintain
adequate directors and officer’s liability insurance for the benefit of Employee
and Employee shall be covered by such insurance.

 

(i) Life Insurance. During the Term and while Employee is employed by Employer,
and in addition to any group term life insurance otherwise generally provided to
executive employees of Employer, Employer will purchase and maintain at its
expense term life insurance on the life of Employee in the face amount of Two
Million Five Hundred Thousand ($2,500,000) dollars payable to the beneficiary or
beneficiaries designated by Employee; provided, however, that Employer's
obligation to purchase and maintain such insurance shall be contingent upon
Employee's insurability at no more than 150% of standard risk costs from a high
quality insurance  carrier (excluding special risk carriers).

 

(j)    Taxes. All compensation payable to Employee shall be subject to
appropriate withholding for all applicable federal, state and local income
taxes, occupational taxes, Social Security and similar mandatory withholdings.

 



SECTION 4: TRAVEL, HOUSING AND RELOCATION

 

(e)Employer will reimburse Employee for all reasonable expenses incurred by
Employee if

Employee is required by Employer to   relocate his principal residence, family
and goods to another city or state on behalf of the Employer.  Employer
will reimburse Employee’s expenses to temporarily relocate him while Employee is
in the process of selling his primary place of residence.  Employer will provide
temporary housing expenses for Employee and his family until his primary place
of residence is sold.  Employer will reimburse Employee's expenses to move his
primary residence provided that reimbursable expenses will be limited to house
hunting trips, actual moving expenses, temporary housing expenses and any real
estate expenses that Employee incurs in connection with the purchase or sale of
any real property.  Employer will provide all up-front expenses for a moving
company to move Employee and his family to include but not limited to, all
household and related items, automobiles, appliances, etc.  Until such
relocation of his primary residence is completed, Employee shall be entitled to
his Base Salary, benefits and reimbursement for travel and housing expenses
incurred by him in connection with his performance of services pursuant to this
Agreement.  If after Employee’s termination of employment, Employee gives
Employer written notice that he desires to relocate within the continental
United States, Employer will reimburse Employee for relocation expenses in
connection with such relocation.



 

SECTION 5:  TERMINATION

 

Employer may, at any time in its sole discretion, by majority vote of the Board
of Directors, terminate Employee, provided, however, that Employer shall provide
Employee with a “Notice of Termination”, and shall make the payments associated
with such termination in accordance with Section 6.

 

(a)Termination by Employer for "Good Cause." Employer may at any time, by
majority vote of the Board of Directors, provide written notice to Employee at
least Five (5) business days prior to the date of termination specified in such
notice and specifying the acts or omissions believed to constitute Good Cause
(as defined below), terminate Employee as an officer and employee for Good
Cause. Employer may relieve Employee of his duties and responsibilities pending
a final determination of whether Good Cause exists, and such action shall not
constitute Good Reason (as defined below) for purposes of this Agreement.

 

(b)Payment to Employee upon a termination for Good Cause is set forth in Section
6(a). “Good

Cause” for termination shall mean the following:

 

(1)   Felony criminal conviction under the laws of the United States or any
state or other political subdivision thereof which, in the good faith
determination of all the Board of Directors of Employer, renders Employee
unsuitable as an officer or employee of Employer;

 

(2) Employee’s commission of willful fraud against, or willful theft of any
assets or property of, the Employer, or its respective subsidiaries, affiliates,
suppliers or customers;

 

(3)   Employee's continued failure to substantially perform all duties
reasonably requested by the Board of Directors of Employer and commensurate with
Employee’s  position with Employer (other than any such failure resulting from
his incapacity due to his physical or mental condition) after a written demand
for substantial performance is delivered to him by the Board of Directors of
Employer, which demand specifically identifies the manner in which the Board of
Directors of Employer believes that he has not substantially performed all of
his duties, and which performance is not substantially corrected by him within
Fifteen (15) business days of receipt of such demand.

 

(c)Termination by Employer without Good Cause. Employer may at any time, by
majority vote of the Board of Directors and by written notice to Employee at
least Fifteen (15) business days prior to date of termination specified in such
notice, terminate Employee as an officer or employee with Employer. If such
termination is made by Employer other than by reason of Employee's death,
Disability (as defined in Section 5(e)) and Good Cause does not exist, such
termination shall be treated as a termination without Good Cause and Employee
shall be entitled to payment in accordance with Section 6(b).

 

 

(d)Termination by Employee for Good Reason.

 

(1)Employee may, at any time at his option within Thirty (30) days following an
event

or condition that constitutes Good Reason (as defined below), resign for Good
Reason as an officer and employee and from all other positions with Employer by
written notice to Employer at least thirty (30) days prior to the date of
termination specified in such notice. Payment to Employee upon a termination for
Good Reason is set forth in Section 6(b).

 

 

(2)"Good Reason" shall mean the occurrence of any one of the following  events
or

conditions:

 

a.   A meaningful and detrimental reduction, without Employee’s written consent,
in the nature of his responsibilities or a meaningful and detrimental change in
his reporting responsibilities or titles;

 

 

b.   Employee is not elected, re-elected, or otherwise continued in the office
of Employer, except for Board positions, or any of its subsidiaries which he
held immediately prior to the Change in Control Date, or Employee is removed
from Employee’s position as set forth in Section 2(a) (collectively “Duties and
Responsibilities”) of Employer or any of its subsidiaries;

 

c.   A reduction of compensation as set forth in Sections 3(a) - 3(b)
(collectively the "Compensation"), a reduction of the benefits set forth in
Sections 3(c) - 3(h) (collectively, the "Benefits"), or failure by Employer to
pay to Employee any portion of the Compensation or Benefits within Fifteen (15)
business days of the date such compensation or other payments and benefits are
due; or

 

d.   A change in Employee’s principal work location to a place other than
Employee’s current principal location.  Notwithstanding any provision of this
Paragraph 5(c) to the contrary, the occurrence of a "Change in Control" (as
defined in Section 6 below) shall not, by itself, constitute Good Reason
hereunder.

 

(e)Voluntary Resignation.

 

(1)Employee may, at any time at his option with Thirty (30) calendar days
written

notice to Employer, voluntarily resign without Good Reason as an officer and
employee and from all positions with Employer not to include the permanent Board
of Directors seat and vote.

 

(2)Payment to Employee upon his voluntary resignation without Good Reason is set

forth in Section 6(a). Resignation from employment shall not automatically
constitute resignation from all positions of any subsidiary or affiliated
corporation.

 

(f)Death or Disability.

 

Employee’s employment under this Agreement shall terminate automatically as of
the date of Employee's death. Employer, at any time by written notice to
Employee at least Fifteen (15) business days prior to the date of termination
specified in such notice, terminate Employee as an officer and employee and from
all other positions with Employer by reason of his Disability provided the
"Disability" renders the Employee ineffective as a director of officer of the
Employer. Disability shall mean any physical or mental condition or illness that
prevents Employee from performing his duties hereunder in any material respect
for a period of 360 substantially consecutive calendar days, as determined by a
physician selected by Employer and acceptable to Employee or, if Employee is
incapacitated, reasonably acceptable to the Medical Director or equivalent
senior physician at a hospital of Employee's choice. Payment to Employee upon
his termination by reason of his death or Disability is set forth in Section
6(a).

 

 

 SECTION 6:   Payments Upon Termination.

 

(a)Payment Upon Termination for Good Cause, Resignation without Good Reason,

Death or Disability. In the event of termination of this employment pursuant to
Sections 5(a), 5(d) or 5(e), Employee, or his estate where applicable, shall be
paid any earned but unpaid Base Salary through a period not to exceed one year
from the date of termination or cessation of employed services and any accrued
and unused paid time off through  said date. In addition, in the case of a
termination of employment pursuant to Sections 5(e), Employee or his estate
shall be paid any accrued and unpaid bonus(s) for any prior fiscal year and a
pro rata portion (based on the number of days of employment in the fiscal year
of termination divided by 365) of the bonus, if any, for the fiscal year in
which the termination occurs. Employee shall also receive his vested benefits in
accordance with the terms of Employer's compensation and benefit plans, and his
participation in such plans and all other perquisites shall cease as of the date
of termination, except to the extent Employee may elect to continue coverage as
under any welfare benefit plans as required by Part 6, Title I of the Employee
Retirement Income Security Act of 1974, as amended.

 

(b)Payment Upon Termination by Employer without Good Cause or by Employee for

 

Good Reason. In the event of termination of employment pursuant to Sections 5(b)
or 5(c), Employee shall be paid a lump sum severance payment in an amount equal
to, (i) all of the earned and unpaid compensation due Employee pursuant to
Section 3, (collectively the “Compensation”), and (ii) an additional amount
equal to Three  (3) times  the Employee’s  Base Salary, (at the rate in effect
immediately  prior to termination), and (iii)  and Employer shall grant and
issue  to Employee (at no cost), fifteen million (15,000,000) shares of
Employer’s common stock.

 

Notwithstanding the foregoing, Employee's right to receive the severance payment
hereunder shall be conditioned upon Employee’s execution of, (and not revoking),
a severance agreement or standard release of claims, (“the Release”), which
shall not be inconsistent with the terms of this Agreement. All payments will be
made to Employee within Fifteen (15) business days of full execution of a
release.  Employee's participation in any other retirement and benefit plans and
perquisites shall cease as of the date of termination, except Employee and his
eligible dependents (as determined under Employer’s health plan) shall be
entitled to continuing coverage under Employer’s health plans on the same basis
as active employees until the earlier of (i) thirty six (36) months following
the date of the Employee’s termination of employment or (ii) the date on which
Employee or his eligible dependents become eligible to participate in a plan of
a successor employer.

 

Thereafter, Employee shall be entitled to continue coverage under Employer’s
health plans under COBRA.



 

(c)"Change in Control." For purposes of this Agreement, a "Change in Control"
shall be

deemed to have occurred if any of the following events occurs:

 

  (1)   Any "person" or "group" (within the meaning of Sections 13(d) and
14(d)(2) of the Securities and Exchange Act of 1934, as amended (the "1934
Act")), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Employer (an "Acquiring Person"), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of more than 33 1/3% of the then outstanding voting stock of
Employer;

 

(2)   A merger or consolidation of Employer with any other person or
corporation, other than a merger or consolidation which would result in the
voting securities of Employer outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% plus One (1) share of the
combined voting power of the voting securities of Employer or surviving entity
outstanding immediately after such merger or consolidation;

 

(3)   A sale or other disposition by Employer of all or substantially all of
Employer's assets;

 

(4)   During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors and any new director
(other than a director who is a representative or nominee of an Acquiring
Person) whose election by the Board of Directors or nomination for election by
Employer's shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, no longer
constitute a majority of the Board of Directors; provided, however, in no event
shall any acquisition of securities, a change in the composition of the Board of
Directors or a merger or other consolidation pursuant to a plan of
reorganization under chapter 11 of the Bankruptcy Code with respect to Employer
("Chapter 11 Plan"), or a liquidation under the Bankruptcy Code constitute a
Change in   Control. In addition, notwithstanding Sections 6(c)(1), 6(c)(2),
6(c)(3) and 6(c)(4), a Change in Control shall not be deemed to have occurred in
the event of a sale or conveyance in which Employer continues as a holding
company of an entity or entities that conduct the business or businesses
formerly conducted by Employer, or any transaction undertaken for the purpose of
reincorporating Employer under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of Employer’s
capital stock. Employee’s continued employment without objection following a
Change in Control shall not, by itself, constitute consent to or a waiver of
rights with respect to any circumstances constituting Good Reason hereunder.

 



SECTION  7:     PROTECTION OF EMPLOYER’S INTERESTS.

 

(a)    Confidentiality. Employee agrees that he will not at any time, except in
performance of his obligations to Employer hereunder, directly disclose to any
person or organization any secret or "Confidential Information" that Employee
may learn or has learned by reason of his association with Employer.

 

(b)    Exclusive Property. Employee confirms that all Employer’s Confidential
Information is and shall remain the exclusive property of Employer. All business
records kept or made by Employee relating to the business of Employer shall be
and remain the property of Employer. Upon the termination of Employee’s
employment for any reason, Employee shall promptly deliver to Employer records
made by Employee concerning the business affairs of Employer.

 

(c)    Non-Solicitation. Employee shall not, during his employment under this
Agreement, for whatever reason or cause, in any manner induce, attempt to
induce, or assist others to induce, or attempt to induce, any employee, agent,
representative or other person associated with Employer, to terminate his or her
association or contract with Employer, nor in any manner, directly or
indirectly, interfere with the relationship between Employer and any of such
persons or entities.

 

(d)    Non-Disparagement. Employee shall not during his employment under this
Agreement and for one (1) year following termination of this Agreement, for
whatever reason, make any statements that are intended to or that would
reasonably be expected to harm Employer or any of its subsidiaries or
affiliates, their respective predecessors, successors, assigns and employees and
their respective past, present or future officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, agents or representatives.
Employer and its officers and directors will not make any statements that are
intended to or that would be expected to harm Employee or his reputation or that
reflect negatively on Employee’s performance, character, skills or ability.

 

(e)    Relief. Without intending to limit the remedies available to Employer,
Employee acknowledges that a breach of the covenants in Section 8 may result in
material irreparable injury to Employer for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, Employer shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Employee from engaging in activities prohibited
by Section 7 or such other relief as may be required to specifically enforce any
of the covenants in Section 7.



 

SECTION 8:   MISCELLANEOUS PROVISIONS.

 

(a)    Amendments, Waivers, Etc. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by both parties. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

(b)    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(d)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement
and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

 

(e)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of North Carolina.

 

(f)Successors and Assigns.    This Agreement shall be binding upon, and inure to
the benefit of,

both parties and their respective successors and assigns.

 

(g)Notice. For the purpose of this Agreement, notice, demands and all other
communication

provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand delivery or overnight courier or mailed
by United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows or to other addresses as each party may have
furnished to the other:

 

To Employer:

Revolutionary Concepts, Inc.

13850 Ballantyne Corporate Place

Charlotte, NC 28277

 

To Employee:

Mr. Ronald E. Carter

2622 Ashby Woods Drive

Matthews, NC 28105

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
effective as of the date first written above.

 

EMPLOYER :   EMPLOYEE : REVOLUTIONARY CONCEPTS, INC.                   Ronald E.
Carter       /s/ Ronald Carter   /s/  Ronald Carter By: Board of Directors  
Ronald E. Carter       /s/ Solomon Ali     By: Board of Directors    

 

/s/ Garry Stevenson By: Board of Directors

 

/s/ Bethiel Tesfasillasie By: Board of Directors

 

 

